NUMBER 13-19-00111-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


IN RE SOUTHWESTERN PUBLIC SERVICE COMPANY, XCEL ENERGY
           INC., AND XCEL ENERGY SERVICES INC.


                        On Petition for Writ of Mandamus.


                                         ORDER

Before Chief Justice Contreras and Justices Benavides and Hinojosa
                         Per Curiam Order

       Relators Southwestern Public Service Company, Xcel Energy Inc., and Xcel

Energy Services Inc. filed a petition for writ of mandamus and emergency motion to stay

trial in the above cause. Through this original proceeding, relators seek to set aside a

death penalty sanction order. Through their emergency motion, relators seek to stay the

trial of this case set for March 18, 2019.

       The Court, having examined and fully considered the emergency motion to stay

trial, is of the opinion that the motion should be granted. The emergency motion to stay

the trial is GRANTED and the trial of this matter is ordered STAYED pending further order
of this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b) (“Unless

vacated or modified, an order granting temporary relief is effective until the case is finally

decided.”).

       The Court requests that the real parties in interest, Eduardo Munoz, Jr. and

Kasandra Girela Munoz, individually and as next friend of REDACTED, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See id. R. 52.2, 52.4, 52.8.

       Also, before this Court is Relator’s Unopposed Motion to Exceed the Word Count.

The Court GRANTS Relator’s Unopposed Motion to Exceed the Word Count.

       IT IS SO ORDERED.

                                                                        PER CURIAM

Delivered and filed the
14th day of March, 2019.




                                              2